Citation Nr: 9917284	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  97-28 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen the veteran's claim for a back disorder.

2.  Entitlement to service connection for bilateral hearing 
loss disability.

3.  Entitlement to service connection for dizziness.
 
4.  Entitlement to service connection for eczema.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from May 1952 to April 1956 
and from June 1956 to June 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating decision, which granted 
service connection for tinnitus; denied service connection 
for hearing loss, dizziness, eczema, a heart disorder, and 
bronchitis as a result of exposure to ionizing radiation; 
denied individual unemployability; and determined that new 
and material evidence had not been submitted to reopen the 
veteran's claim for service connection for a back disorder.  
At a September 1996 hearing before a hearing officer at the 
RO, the veteran withdrew the issues of service connection for 
a heart disorder, bronchitis as a result of exposure to 
ionizing radiation, and individual unemployability.

In an October 1998 letter, the veteran indicated that he was 
receiving 10 percent for hearing and he was only pursuing the 
issues of back and eczema.  However, on review of the record, 
the Board notes that the veteran was granted service 
connection for tinnitus and assigned a 10 percent disability 
evaluation.  Thus, as the veteran's October 1998 statement is 
unclear, the Board will adjudicate the issues certified for 
appeal.


FINDINGS OF FACT

1.  Service connection for a back disorder was denied by the 
RO in an unappealed rating decision in September 1973.

2.  The additional documentation submitted since the 
September 1973 rating decision is new, relevant, and directly 
relates to the issue at hand.

3.  Hearing loss disability is attributable to service.

4.  Competent evidence showing a nexus between the veteran's 
disability manifested by dizziness and his active service is 
not of record.


CONCLUSIONS OF LAW

1.  The additional documentation received since the September 
1973 rating decision constitutes new and material evidence to 
reopen the veteran's claim for service connection for a low 
back disability.  38 U.S.C.A. §§  5107, 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1998).

2.  Bilateral hearing loss disability was incurred in 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.385, 
3.303(d) (1998).

3.  The veteran's claim of entitlement to service connection 
for dizziness is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material

Prior unappealed decisions of the RO are final.  However, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
when determining whether the evidence is new and material, 
the VA must conduct a three-step test: first, the VA must 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
1991); second, if new and material evidence has been 
presented, immediately upon reopening the claim, the VA must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a); 
and third, if the claim is well grounded, the VA may evaluate 
the claim after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Winters v. West, 
12 Vet. App. 203 (1999), citing Elkins v. West, 12 Vet. App. 
209 (1999).

Service connection for a back disability was previously 
denied in September 1973.  The veteran did not appeal and 
that decision became final.  The evidence considered at the 
time of this decision included the veteran's claim for 
service connection, incomplete service medical records, and 
an August 1973 VA examination.  The veteran's service medical 
records showed treatment for a back abrasion in March 1954 
and treatment of back pain in December 1954.   His April 1973 
medical history report for retirement revealed a history of 
recurring low back pain.  It was noted that the veteran was 
fitted with a back brace in 1962, but had not worn it since.  
At an August 1973 VA examination, the veteran reported that 
he had difficulty moving his back and low back pain in 1962.  
He also stated that he did not have any low back complaints 
currently, but occasionally experienced back pain when 
sitting, standing, and walking.  On evaluation, there was no 
orthopedic abnormality of the back found.

In the September 1973 rating decision, the RO noted that a 
low back disorder was not shown at the August 1973 VA 
examination.  The veteran did not appeal the decision and it 
became final.  In essence, service connection was denied 
because there was an absence of competent evidence of a 
current disability.

Pertinent evidence submitted since the September 1973 rating 
decision consists of service medical records from April 1956 
to April 1973, VA, military, and private medical records, and 
statements and testimony from the veteran.  Service medical 
records show notations of severe lumbosacral back spasm, 
lumbosacral strain, low back pain, and myositis of lumbar 
paravertebral muscles.  VA, military, and private medical 
records show diagnosis of chronic low back pain, muscle 
strain, degenerative joint disease at L5-S1, degenerative 
disc disease at L4-5, and advanced osteoarthritis.  

The first part of the test is for VA to determine if the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a).  New and material evidence means 
evidence not previously submitted to agency decision makers 
that bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (1998).   See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  When the case was previously denied, 
there was no evidence of a current disability.  Now, there is 
evidence of a current disability.  Based on the reason for 
the prior denial, this evidence must be considered to fairly 
decide the claim.  In this case, the evidence of current back 
disability meets the definition of new and material evidence 
and requires that the claim be reopened.  38 U.S.C.A. § 5108 
(West 1991).  


 II.  Service connection

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (1996); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, the 
RO satisfied this duty by issuing statement of the case.

The veteran is seeking service connection for bilateral 
hearing loss, eczema, and dizziness.  It is necessary to 
determine if he has submitted a well grounded claim with 
respect to each issue. 

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998). 

A.  Bilateral hearing loss

Where a veteran served ninety days or more during a period of 
war or during peacetime service after December 31, 1946, and 
an organic disease of the nervous system including 
sensorineural hearing loss becomes manifest to a degree of 
ten percent within one year of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 
3.309 (1998).

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).  
The Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

In an early October 1967 hearing conservation data report, 
the veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 [10]
-5 [5]
0 [10]
20 [30]
30 [35]
LEFT
-10 [5]
0 [10]
0 [10]
10 [20]
50 [55]

The bracketed numbers reflect a converted score based upon 
the change in testing methods which occurred in 1966 and 
1967.

A September 1971 hearing conservation data report shows that 
the veteran has been exposed to aircraft noise on the flight 
line for approximately 20 years.  On evaluation, the veteran 
exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
40
45
LEFT
10
10
5
15
35

The examiner estimated the veteran's hearing as fair.

At his April 1973 retirement examination, the veteran 
exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
35
30
LEFT
25
20
15
35
35

In May 1995, the veteran contended that he now suffered from 
hearing loss as a result of his work on the flight line 
during service.  A June 1995 VA audiogram revealed that the 
veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
30
80
65
LEFT
10
35
50
85
85

At his September 1996 hearing, the veteran contended that his 
bilateral hearing loss disability was precipitated by his 
inservice exposure to aircraft as he worked along the flight 
line.  He testified that he first became aware of a hearing 
problem a few years before he retired from service.  The 
veteran has not alleged that he served in combat and the 
evidence of record does not indicate that he served in 
combat.  Thus, 38 U.S.C.A. § 1154(b) (West 1991) is not 
applicable in this case.

The VA examination establishes that the veteran meets section 
3.385 (1998).  The apparent belief by the RO that the veteran 
must meet the provisions of that section during service is 
wrong.  See Hensley.  There is no basis to disregard the 
decisions of the Court, particularly when the Court is 
correct.  The record does establish that the veteran had 
markedly abnormal auditory acuity during service.  At times, 
the provisions of section 3.385 were met during service, but 
not at separation.  However, that is not determinative.  The 
issue is whether the current hearing loss disability is due 
to service.  In this regard, it is improbable that the 
current hearing loss disability is unrelated to the inservice 
abnormal findings.  See Hensley.  Therefore, service 
connection is granted.

B.  Dizziness

Service medical records do not reveal that the veteran 
complained of or was treated for dizziness during service.  
At his April 1973 retirement examination, the examiner noted 
that the veteran complained of dizziness with no treatment 
required, and described as not incapacitating.  His 
neurological evaluation was normal.  An August 1973 VA 
examination shows no complaints or treatment related to 
dizziness.

An April 1989 MRI of the brain revealed normal findings and a 
right maxillary sinus inclusion cyst.  A July 1990 private 
medical report indicates that the veteran reported having 
dizzy spell for the past 3 years with the worse one occurring 
the previous year with a presyncopal episode.  On evaluation, 
all findings were normal.   

A March 1991 private hospital discharge summary showed that 
the veteran was admitted after reporting left precordial 
pain, loss of balance, expressive dysphagia, and a right 
occipital headache.  It was noted that the veteran had been 
previously hospitalized in 1989 with a possible 
vertebrobasilar cerebrovascular accident as he had persistent 
ataxia.  On evaluation, his speech was slow and at times hard 
to understand, there was tenderness to palpation in the right 
suboccipital area, there was decreased sensation to pinprick 
in the right face, and slight broadness to gait.  The final 
diagnoses included probable transient ischemic attack, low 
serum B12 level, and left precordial pain, cause unknown.  

At his September 1996 hearing, the veteran contended that his 
dizziness began in the 1950's during service.  The veteran 
testified that he experienced dizziness on a daily basis 
during service but that it did not interfere with his work.  
He reported that he sought treatment for dizziness during 
service.  The veteran also testified that since service the 
doctors have related his dizziness to transient ischemic 
attacks (TIAs).

At an April 1997 VA neurological examination, the veteran 
complained of dizziness which had gradually worsened over the 
past few years.  The veteran reported that he sought 
treatment for such during service and that it was initially 
intermittent, but was now constant in nature.  The examiner 
noted that on questioning, the veteran did not describe 
vertigo, but reported lightheadedness and a sensation of 
imbalance.  It was noted that the veteran was service-
connected for tinnitus.  The examiner noted that the veteran 
has had several neurological evaluations with normal MRIs of 
the brain.  The veteran's B-12 deficiency was noted and it 
was reported that he takes monthly B-12 injections.  A 
neurological evaluation revealed normal findings.  The 
impression was dizziness, which appears to be primarily a 
sensation of imbalance.   The examiner opined that this was 
most likely secondary to subacute combined degeneration of 
the spinal cord secondary to B-12 deficiency as well as 
ethanol.

The veteran's claim for service connection for dizziness is 
not well grounded.  See Caluza, supra.  Dizziness is a 
symptom as opposed to a disease or injury.  Service 
connection is warranted for a "[d]isability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty . . . ."  38 U.S.C.A. § 
1110 (West 1991).   In the instant case, there are 
conflicting determinations as to the disability manifested by 
dizziness, ranging from TIAs to a B-12 deficiency.  

The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the Court has held that where the issue involves 
medical causation, competent medical evidence which indicates 
that the claim is plausible or possible is required to set 
forth a well grounded claim.  Grottveit v. Brown, 5 Vet.App. 
91, 93 (1993).  In the instant case, there is no competent 
medical evidence linking the veteran's disability manifested 
by dizziness to his service.  Therefore, the Board concludes 
that the veteran's claim for service connection for is not 
well grounded.  In essence, regardless of the possible cause 
of the complaint of dizziness, no professional has linked 
that cause to service and no professional has established 
that there is any relationship between the current findings 
and the inservice complaints.  Accordingly, the claim for 
service connection for dizziness is denied.  38 U.S.C.A. § 
5107 (West 1991).  


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for service connection for a low back 
disability.  Service connection for bilateral hearing loss is 
granted.  Service connection for dizziness is denied.


REMAND

Service medical records show that the veteran was treated for 
skin complaints on several occasions during service, the last 
time being in 1965.  Notations included atopic dermatitis, 
contact dermatitis, chronic vesicular dermatitis, eczema, 
possible erythema nodosum and pruritus.  At a May 1995 VA 
examination, the veteran gave a history of recurring skin 
problems 36 years.  On evaluation, ill-defined erythematous 
plaques without scales were noted involving the dorsum of the 
right forearm.  There were areas of hypopigmented, slightly 
atrophic scarring noted on the right and left forearms.   A 
diffuse papular eruption, which was erythematous, covered 
most of the abdomen.  The assessment included probable 
chronic eczema and prurigo.  The examiner recommended an 
evaluation by a dermatologist.

As the Board has found that new and material evidence has 
been submitted to reopen the veteran's claim, the issue of 
direct service connection with all the pertinent evidence has 
not been addressed by the RO.  So that the veteran will not 
be prejudiced by not receiving adequate notice and 
opportunity to respond to such determination, the case must 
be remanded for further consideration.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Moreover, in view of the many contrasting diagnoses in this 
case, the Board is unable to determine whether the case is 
well grounded under the provision of 38 U.S.C.A. § 5107(a).  
Therefore, the case is REMANDED to the RO for the following:  

1.  The veteran should be scheduled for an 
orthopedic examination.  The entire claims 
folder including a copy of this Remand 
must be made available to and be reviewed 
by the examiner prior to the examination.  
All necessary tests should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report. The examiner should offer a 
diagnosis for any back disability the 
veteran may have.  The report of 
examination should include a detailed 
account of all manifestations of the 
disorder found to be present.  
The examiner should express an opinion as 
to any relationship the veteran's current 
back disorder may have to back problems in 
service.  If there is no relationship, the 
examiner should so state.  In either 
event, he should explain the reasons for 
his opinion.   

2.  The veteran should be examined by a 
dermatologist.  The claims file must be 
made available to the examiner.  The 
examiner is requested to enter diagnoses 
and determine whether there is any 
relationship between the current diagnoses 
and the inservice findings.  If there is 
no relationship, the examiner should state 
that fact.

3.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655, when the claimant 
without good cause fails to report for 
examination, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  This 
remand serves as notification of the 
regulation.  

Following completion of these actions, the RO should review 
the claim of entitlement to service connection for a back 
disorder on a de novo basis considering all evidence of 
record, both old and new.  In accordance with the current 
appellate procedures, the case should be returned to the Board 
for completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

